Citation Nr: 1818286	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for persistent depressive disorder and unspecified anxiety disorder (previously diagnosed as dysthymia and anxiety disorder, not otherwise specified).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for dysthymia and anxiety disorder and assigned a 10 percent initial rating.  The Veteran timely appealed the assigned rating.

When this matter initially came before the Board, in December 2014, the Board remanded this matter for additional development.  In April 2015, the Veteran was afforded a VA examination.  In May 2015, the RO readjudicated the claim and increased the initial rating for dysthymia and anxiety disorder to 30 percent.   

When the matter returned to the Board in May 2017, the Board again remanded for additional development, to include a new VA examination, as the Veteran indicated in written statement submitted in March 2017 that the symptoms of his disability have worsened since the April 2015 VA examination.  In June 2017, the Veteran was afforded a new VA examination and his new diagnoses, under the current DSM-5 criteria, were stated as persistent depressive disorder and unspecified anxiety disorder.  In October 2017, the RO readjudicated the claim and increased the initial rating for persistent depressive disorder and unspecified anxiety disorder to 70 percent.  As the disability rating assigned does not represent a total grant of benefits sought on appeal, the claim for an increase remains before the Board.  AB v Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

The Veteran's persistent depressive disorder and unspecified anxiety disorder has been manifested by symptoms of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for persistent depressive disorder and unspecified anxiety disorder have not been met. 38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9433 and 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that the VA's duty to notify was satisfied by letter dated in October 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA's duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. The Veteran has not referred to any additional, unobtained, relevant, available evidence. VA obtained examinations with respect to the claim decided herein in November 2010, January 2013, May 2015 and June 2017.  The Board finds the examinations to be adequate for rating purposes, as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is currently assigned a 70 percent rating for persistent depressive disorder and unspecified anxiety disorder, originally claimed as PTSD and previously diagnosed as dysthymia and anxiety disorder, not otherwise specified.  Persistent depressive disorder and unspecified anxiety disorder are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9433 and 9413 (2017).  

Under this General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A VA examination was conducted in November 2010. The examiner noted that the Veteran reported a past history of depression and suicidal ideation, and that he presented with symptoms including depressed mood, anxiety, hyperarousal with poor sleep, irritability, marked hypervigilance, and hyperstartle.  The examiner diagnosed the Veteran with dysthymia and anxiety disorder.  In an April 2011 addendum, the examiner opined that the Veteran's psychological symptoms fall in the category of occupational and social impairment due to transient or mild symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

A VA examination was conducted in January 2013. The examiner noted that the Veteran presented with symptoms including depressed mood and anxiety.  The examiner diagnosed the Veteran with anxiety disorder and opined that his psychological symptoms fall in the category of occupational and social impairment due to transient or mild symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

A VA examination was conducted in May 2015.  The examiner noted that the Veteran presented with symptoms including depressed mood and anxiety, for which he takes medication.  He described that social situations create the most discomfort for him, even with his own family members, but that he has good relationships with the family members in his home, to include his wife, an adult daughter, and 2 special needs grandchildren. The Veteran reported having no friends.  The examiner diagnosed the Veteran with an unspecified anxiety disorder and persistent depressive disorder (dysthymic).  The examiner opined that the Veteran's psychological symptoms fall in the category of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

A VA examination was conducted in June 2017.  The examiner noted that the Veteran presented with symptoms including depressed mood, anxiety, suspiciousness, panic attacks more than once per week, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and neglect of personal appearance and hygiene.  The Veteran reported he socializes very little and reported anxiety in social situations.  The examiner also noted worsening of the Veteran's symptoms due to concerns about current difficulties with prostate cancer.  The examiner diagnosed the Veteran with persistent depressive disorder and unspecified anxiety disorder, noting the new diagnosis is per the current DSM-5criteria. The examiner opined that the Veteran's psychological symptoms fall in the category of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Lay evidence in this case consists of October 2010 lay statements from the Veteran and the Veteran's wife.  The Veteran stated his symptoms include anxiety, hyper-vigilance, bad dreams, poor sleep, depression, and substance abuse problems.  He stated these symptoms and reactions have affected his personal wellbeing, his marriages, his work history and his relationship to the world around him.  In her lay statement, the Veteran's wife stated that his symptoms included anxiety, hyper-vigilance, bad dreams, poor sleep, depression, and substance abuse problems. She stated further that his work history is a testimony to his dysfunctional responses to society.

Upon review of all of the medical evidence in this matter, especially the November 2010, January 2013, May 2015 and June 2017 VA examinations, and the lay evidence in this matter, the Board finds that the evidence establishes that the Veteran's symptoms have been consistent throughout the appellate period.  In addition, the evidence makes clear that most of the Veteran's symptoms have been similar in severity, frequency, and duration throughout the entire period at issue. See Vasquez-Claudio v Shineski, 713 F.3d 112, 116-17 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Based upon the medical and lay evidence, the Board finds that the Veteran's symptoms are most substantially similar to those enumerated in the 70 percent rating for the entire period at issue. Here, the pertinent evidence shows that the Veteran's psychiatric symptomatology has included near continuous depression and anxiety affecting his ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  In sum, the Board finds that the psychiatric symptoms shown support the assignment of a 70 percent rating.

The Board finds that a rating of 100 percent is not appropriate in this case at any point during the appeal period. This is so because the record does not reflect that, at any time during the appeal period, the Veteran has exhibited symptoms of the type, extent, frequency, or severity indicative of those identified as warranting a 100 percent rating, such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. The evidence of record does not show symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment. Importantly, the Veteran has not demonstrated total social impairment. Rather, he has consistently reported good relationships with his wife and other family members. Thus, a 100 percent rating is not warranted for this Veteran's persistent depressive disorder and unspecified anxiety disorder at any point during the appeal period.

In reaching the above conclusions, the Board has considered the Veteran's and his spouse's statements regarding the severity and frequency of psychiatric symptoms. The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology. Washington v. Nicholson, 19 Vet. App. 362 (2005). However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability does not result in total social and occupational impairment at any point during the appeal period. The Board finds that those reports and the treatment records are the most persuasive evidence of record. Thus, to the extent that the Veteran asserts that his service-connected persistent depressive disorder and unspecified anxiety disorder are worse than evaluated, the Board points out that the predominant findings during clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.

In conclusion, the Board finds that, for the relevant period on appeal, the Veteran's persistent depressive disorder and unspecified anxiety disorder symptoms have demonstrated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Therefore, a rating in excess of 70 percent for persistent depressive disorder and unspecified anxiety disorder is not warranted at any time during the appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9433 and 9413 (2017).  The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for persistent depressive disorder and unspecified anxiety disorder is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


